Case 1:20-cv-22677-CMA Document 1-3 Entered on FLSD Docket 06/29/2020 Page 1 of 4




                     EXHIBIT B
Case 1:20-cv-22677-CMA Document 1-3 Entered on FLSD Docket 06/29/2020 Page 2 of 4



           IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                   IN AND FOR MIAMI-DADE COUNTY, FLORIDA

   NAKIA JENKINS, individually and on
   behalf of all others similarly situated,

                  Plaintiff,
                                                     Case No.: 2020-011730-CA-01
   v.

   SIMPLY HEALTHCARE PLANS, INC.,

                  Defendant.


                  NOTICE BY DEFENDANT SIMPLY HEALTHCARE
                 PLANS, INC. OF REMOVAL TO THE UNITED STATES
            DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

         TO THE HONORABLE CLERK OF THE CIRCUIT COURT OF THE ELEVENTH

  JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA:

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446(d), Defendant

  Simply Healthcare Plans, Inc. (“Simply Healthcare”) serves notice of its filing of Removal of the

  above-captioned case from this Court to the United States District Court for the Southern District

  of Florida, Miami Division.

         Defendant Simply Healthcare has filed a Notice of Removal of this action to the United

  States District Court for the Southern District of Florida, Miami Division. A copy of the Notice

  of Removal is attached hereto as Exhibit A and is incorporated by reference as if fully set forth.

         PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446, the filing of a

  Notice of Removal in the United States District Court, together with the filing of a copy of the

  Notice with this Court, effects the removal of the action and the Court may proceed no further

  unless and until this case is remanded.
Case 1:20-cv-22677-CMA Document 1-3 Entered on FLSD Docket 06/29/2020 Page 3 of 4




  Dated: June 29, 2020            Respectfully submitted,

                                  SIMPLY HEALTHCARE PLANS, INC.

                                  By: /s/ Gillian D. Williston
                                                        Of Counsel

                                  Gillian D. Williston (Florida Bar No.: 14270)
                                  TROUTMAN SANDERS LLP
                                  222 Central Park Avenue, Suite 2000
                                  Virginia Beach, Virginia 23462
                                  Telephone: (757) 687-7500
                                  Facsimile: (757) 687-7510
                                  E-mail: gillian.williston@troutman.com

                                  Counsel for Defendant Simply Healthcare Plans, Inc.




                                        2
Case 1:20-cv-22677-CMA Document 1-3 Entered on FLSD Docket 06/29/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of June, 2020, the foregoing document was served via

  U.S. Mail to the following:


  Shamis & Gentile, P.A.                              Eisenband Law, P.A.
  Andrew J. Shamis, Esquire                           Michael Eisenband, Esquire
  Garrett O. Berg, Esquire                            515 E. Las Olas Boulevard, Suite 120
  14 NE 1st Ave., Suite 705                           Ft. Lauderdale, FL 33301
  Miami, FL 33132                                     Telephone: (954) 533-4092
  Telephone: (305) 479-2299                           meisenband@eisenbandlaw.com
  ashamis@shamisgentile.com
  gberg@shamisgentile.com                             Hiraldo P.A.
                                                      Manuel S. Hiraldo, Esquire
  Edelsberg Law, P.A.                                 401 E. Las Olas Boulevard, Suite 1400
  Scott Edelberg, Esquire                             Ft. Lauderdale, Florida 33301
  Aaron M. Ahlzadeh, Esquire                          Telephone: (954) 400-4713
  20900 NE 30th Ave., Suite 417                       mhiraldo@hiraldolaw.com
  Aventura, FL 33180
  Telephone: (786) 289-9471                           IJH Law
  scott@edelsberglaw.com                              Ignacio J. Hiraldo, Esquire
  aaron@edelsberglaw.com                              14 NE First Ave., 10th Floor
                                                      Miami, FL 33132
                                                      Telephone: (786) 351-8709
                                                      ijhiraldo@ijhlaw.com




                                           By: /s/ Gillian D. Williston
                                                                 Of Counsel

                                           Gillian D. Williston (Florida Bar No.: 14270)
                                           TROUTMAN SANDERS LLP
                                           222 Central Park Avenue, Suite 2000
                                           Virginia Beach, Virginia 23462
                                           Telephone: (757) 687-7500
                                           Facsimile: (757) 687-7510
                                           E-mail: gillian.williston@troutman.com

                                           Counsel for Defendant Simply Healthcare Plans, Inc.




                                                  3
